TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00005-CV



                                 Miguel A. Gonzalez, Appellant

                                                  v.

                                  Michael J. Magana, Appellee


                 FROM COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
                NO. 73, 600, HONORABLE RICK MORRIS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Miguel A. Gonzalez filed a notice of appeal seeking to appeal the

trial court’s order granting summary judgment in favor of the appellee Michael J. Magana. However,

based on information provided by Gonzalez in subsequent correspondence to this Court, it appears

that the trial court granted only a partial summary judgment.

               The jurisdiction of this Court is limited to the review of final judgments and

certain interlocutory orders. See Tex. Civ. Prac. & Rem. Code §§ 51.012, .014; Lehmann v. Har-

Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Accordingly, the clerk of this Court notified Gonzalez

by letter that his notice of appeal may have been filed prematurely. See Hood v. Amarillo Nat’l

Bank, 815 S.W.2d 545, 547 (Tex. 1991) (summary judgment that does not dispose of all parties

and issues in pending suit is interlocutory and not appealable unless severance ordered). The clerk

requested that Gonzalez respond in writing to explain why this Court has jurisdiction over his appeal.
In addition, the clerk informed Gonzalez that his appeal would be subject to dismissal if he did not

respond by March 24, 2014. To date, Gonzalez has not responded to the Court’s inquiry. Moreover,

we have not been provided with a clerk’s record containing a final judgment. Therefore, we dismiss

this appeal for lack of jurisdiction. See Tex. R. App. P. 42.3(a).




                                              __________________________________________

                                              Scott K. Field, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Jurisdiction

Filed: June 6, 2014




                                                 2